DETAILED ACTION
This is response to Application 17/318,485 filed on 05/12/2021 in which claims 1-20 are presented for examination.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-9, 11-13, 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi et al. (US 2021/0120592 A1) in view of Jung et al. (US 2019/0053171 A1).

1. Regarding claim 1, Takahashi teaches a method comprising: receiving, by a wireless device, configuration parameters, of a cell (Paragraph [0161] to [0179] terminal receives random access configuration information), indicating: 
a first reference signal (RS) of a first transmission reception point (TRP) of the cell (Paragraph [0179] information associated with all SS/PBCH blocks and one or more CSI-RSs);
 a second RS of a second TRP of the cell (Paragraph [0179] information associated with all SS/PBCH blocks and one or more CSI-RSs); 
random access channel (RACH) resources of a RACH of the cell (Paragraph [0162] resources; RACH occasion); and 
a power offset value (Paragraph [0169] power offset); 
transmitting a preamble, associated with the selected RS, via the RACH resources (Paragraph [0200] to [0205] transmit a preamble; selection based on reference signal; random access procedure).
	Takahashi does not explicitly disclose measuring: a first received power value of the first RS; and a second received power value of the second RS; selecting, based on the measuring and the power offset value, an RS from the first RS and the second RS.
	Jung teaches measuring:  a first received power value of the first RS; and a second received power value of the second RS; selecting, based on the measuring and the power offset value, an RS from the first RS and the second RS (Jung Paragraphs [0053] and [0059] receiving reference signals; reference signal received power offset values applied; select based on comparison of resulting values).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide measuring a first received power value of the first RS; and a second received power value of the second RS; selecting, based on the measuring and the power offset value, an RS from the first RS and the second RS as taught by Jung in the system of Takahashi for providing beam selection using downlink transmit antenna port specific adjustments see paragraph [0053] of Jung.

2. Regarding claim 11, Takahashi teaches a wireless device (Figures 1 and 13 terminal apparatus) comprising: one or more processors; and memory storing instructions that, when executed by the one or more processors, cause the wireless device: 
receive configuration parameters, of a cell (Paragraph [0161] to [0179] terminal receives random access configuration information), indicating: a first reference signal (RS) of a first transmission reception point (TRP) of the cell (Paragraph [0179] information associated with all SS/PBCH blocks and one or more CSI-RSs); a second RS of a second TRP of the cell (Paragraph [0179] information associated with all SS/PBCH blocks and one or more CSI-RSs); random access channel (RACH) resources of a RACH of the cell (Paragraph [0162] resources; RACH occasion); and a power offset value (Paragraph [0169] power offset); 
transmit a preamble, associated with the selected RS, via the RACH resources (Paragraph [0200] to [0205] transmit a preamble; selection based on reference signal; random access procedure).
	Takahashi does not explicitly disclose measure: a first received power value of the first RS; and a second received power value of the second RS; select, based on the measuring and the power offset value an RS from the first RS and the second RS.
	Jung teaches measuring:  a first received power value of the first RS; and a second received power value of the second RS; selecting, based on the measuring and the power offset value, an RS from the first RS and the second RS (Jung Paragraphs [0053] and [0059] receiving reference signals; reference signal received power offset values applied; select based on comparison of resulting values).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide measure a first received power value of the first RS; and a second received power value of the second RS; select, based on the measuring and the power offset value, an RS from the first RS and the second RS as taught by Jung in the system of Takahashi for providing beam selection using downlink transmit antenna port specific adjustments see paragraph [0053] of Jung.

3. Regarding claims 2 and 12, Takahashi in view of Jung teaches, wherein the configuration parameters further indicate: a first RS group associated with the first TRP and comprising the first RS; a second RS group associated with the second TRP and comprising the second RS; and an association between the preamble and the selected RS (Takahashi, Paragraph [0200] to [0205] random access configuration information; multiple reference signals; different transmission reception point; transmit random access preamble based on random access configuration information ).

4. Regarding claims 3 and 13, Takahashi in view of Jung teaches, further comprising applying the power offset value to RSs in the first RS group, and selecting the RS from RSs in the first RS group and the second RS group (Takahashi, Paragraph [0172] and [0205] threshold reference signal receive power for selection of a CSI-RS; associates with RACH preamble and occasion; Jung Paragraphs [0053] and [0059] receiving reference signals; reference signal received power offset values applied ).

5. Regarding claims 6 and 16, Takahashi in view of Jung teaches wherein the selecting the RS based on the measuring and the power offset value comprises applying the power offset value to the first received power value of the first RS (Jung Paragraphs [0053] and [0059] receiving reference signals; reference signal received power offset values applied; select based on comparison of resulting values).

6. Regarding claims 7 and 17, Takahashi in view of Jung teaches wherein the applying the power offset value to the first received power value comprises deducting the power offset value from the first received power value of the first RS (Jung Paragraphs [0053] and [0059] receiving reference signals; reference signal received power offset values applied; select based on comparison of resulting values).

7. Regarding claims 8 and 18, Takahashi in view of Jung teaches wherein the applying the power offset value to the first received power value of the first RS comprises adding the power offset value to the first received power value of the first RS (Jung Paragraphs [0053] and [0059] receiving reference signals; reference signal received power offset values applied; select based on comparison of resulting values).

8. Regarding claims 9 and 19, Takahashi in view of Jung teaches wherein the selecting the RS from the first RS and the second RS comprises selecting the first RS based on the first received power value being higher than the second received power value of the second RS (Jung Paragraphs [0053] and [0059] receiving reference signals; reference signal received power offset values applied; select based on comparison of resulting values).

9. Regarding claim 20, Takahashi teaches a system (Figure 1 Paragraph [0029]) comprising:
a base station (Figure 1 Paragraph [0028]); and a wireless device (Figure 1 terminal apparatus) comprising: one or more processors; and memory storing instructions that, when executed by the one or more processors, cause the wireless device to: 
receive, from the base station, configuration parameters of a cell (Paragraph [0161] to [0179] terminal receives random access configuration information), the configuration parameters indicating: 
a first reference signal (RS) of a first transmission reception point (TRP) of the cell (Paragraph [0179] information associated with all SS/PBCH blocks and one or more CSI-RSs);
 a second RS of a second TRP of the cell (Paragraph [0179] information associated with all SS/PBCH blocks and one or more CSI-RSs); 
random access channel (RACH) resources of a RACH of the cell (Paragraph [0162] resources; RACH occasion); and 
a power offset value (Paragraph [0169] power offset); 
transmitting, to the base station, a preamble, associated with the selected RS, via the RACH resources (Paragraph [0200] to [0205] transmit a preamble; selection based on reference signal; random access procedure).
	Takahashi does not explicitly disclose measure: a first received power value of the first RS; and a second received power value of the second RS; select, based on the measuring and the power offset value, an RS from the first RS and the second RS.
	Jung teaches measuring:  a first received power value of the first RS; and a second received power value of the second RS; selecting, based on the measuring and the power offset value, an RS from the first RS and the second RS (Jung Paragraphs [0053] and [0059] receiving reference signals; reference signal received power offset values applied; select based on comparison of resulting values).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide measuring a first received power value of the first RS; and a second received power value of the second RS; selecting, based on the measuring and the power offset value, an RS from the first RS and the second RS as taught by Jung in the system of Takahashi for providing beam selection using downlink transmit antenna port specific adjustments see paragraph [0053] of Jung.


Claims 4, 5, 10, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi et al. (US 2021/0120592 A1) in view of Jung et al. (US 2019/0053171 A1) in further view of Uchino et al. (US 2021/0029645 A1).

10. Regarding claims 4 and 14, Takahashi in view of Jung does not explicitly disclose further comprising determining a transmission power for the preamble based on the selected RS, wherein the preamble is transmitted based on the transmission power.
Uchino teaches further comprising determining a transmission power for the preamble based on the selected RS, wherein the preamble is transmitted based on the transmission power (Uchino Paragraph [0007] determine preamble transmission power on a basis of the information on preamble received target power and notification for changing the setting range).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide determining a transmission power for the preamble based on the selected RS, wherein the preamble is transmitted based on the transmission power as taught by Uchino in the system of Takahashi in view of Jung for properly set parameters for power control see Paragraph [0006] of Uchino.

11. Regarding claims 5 and 15, Takahashi in view of Jung does not explicitly disclose wherein the first received power value comprises a first reference signal received power (RSRP) value and the second received power value comprise a second RSRP value.
Uchino teaches wherein the first received power value comprises a first reference signal received power (RSRP) value and the second received power value comprise a second RSRP value (Uchino Paragraph [0053] switch the setting range of preamble received target power based on RSRP).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide wherein the first received power value comprises a first reference signal received power (RSRP) value and the second received power value comprise a second RSRP value as taught by Uchino in the system of Takahashi in view of Jung for properly set parameters for power control see Paragraph [0006] of Uchino.

12. Regarding claim 10, Takahashi in view of Jung does not explicitly disclose wherein the RACH resources comprise time domain resources and frequency domain resources of a RACH occasion.
Uchino teaches wherein the RACH resources comprise time domain resources and frequency domain resources of a RACH occasion (Uchino Paragraph [0028] RACH resources identified from frequency domain and time domain).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide wherein the RACH resources comprise time domain resources and frequency domain resources of a RACH occasion as taught by Uchino in the system of Takahashi in view of Jung for properly set parameters for power control see Paragraph [0006] of Uchino.






Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure: 
	Takahashi et al. (US 2020/0205202) 
	Liu et al. (US 2019/0230603) Paragraph [0009]

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANE LEE LO whose telephone number is (571)270-1952. The examiner can normally be reached Monday - Friday 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on (571)272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DIANE L LO/Primary Examiner, Art Unit 2466